Citation Nr: 0119613	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.Entitlement to an increased rating, from an original grant 
of service connection, for bronchial asthma, rated as 10 
percent disabling from August 12, 1997, through June 1, 1998.

2.  Entitlement to an increased evaluation, from an original 
grant of service connection, for bronchial asthma, rated as 
30 percent disabling as of June 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military duty from March 1946 to 
December 1946 and from April 1948 to October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans' Affairs (VA), wherein 
service connection for bronchial asthma was granted and 
assigned a 10 percent rating, effective as of August 12, 
1997.  In June 1998, the veteran indicated disagreement with 
that disability rating; in February 1999, the RO increased 
this rating to 30 percent, effective as of June 2, 1998.  
This appeal ensued; see AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of 

enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for bronchial asthma, presently rated 
under Diagnostic Code 6602 under the criteria in effect since 
October 7, 1996.  This disability was rated as 10 percent 
disabling between August 12, 1997, and June 1, 1998, and as 
30 percent disabling, effective June 2, 1998.

The new rating criteria for Diagnostic Code 6602, indicates 
that a 10 percent evaluation is warranted where a pulmonary 
function test (PFT) show Forced Expiratory Volume in one 
second (FEV-1) of 71 to 80 percent predicted, or 
FEV-1/Forced Viral Capacity (FVC) of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent evaluation is warranted for FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalation or oral bronchodilator therapy, or inhalation 
anti-inflammatory medication.  In order to warrant a 60 
percent evaluation, the PFT must show FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

An August 1998 VA examination which included a PFT showed 
FEV-1 of 90 percent of expected value.  While the PFT 
contained the actual and predicated values of FEV-1 and FVC, 
the ratio of the expected values expressed as a percentage 
was absent from the report, i.e., FEV1/FVC.  The Board 
therefore, does not have sufficient information or evidence 
necessary to determine the current level of the veteran's 
disability.  In order to fulfill the VA's duty to assist the 
veteran 

under the new VCAA guidelines, the RO is directed to schedule 
the veteran for a VA examination by a respiratory specialist 
to include a current PFT test with the results of the 
predicated value for both FEV1 and FEV1/FVC expressed as a 
percentage as noted under Diagnostic Code 6602 criteria, 
supra.  The examiner is also asked to review the August 1998 
VA examination and PFT test and determine what the FEV1/FVC 
predicted value should be, if possible, and include this in 
the examination report.

The veteran should also be asked to submit any additional 
medical records not currently on file that may be pertinent 
to his disability.  After the veteran responds to the above 
question, the RO should provide him with the proper 
authorization forms and attempt to obtain the identified 
information.  Therefore, in order to comply with the above 
procedural issue and to allow the RO the opportunity to 
provide the veteran with notice of the VCAA requirements 
regarding the VA's duty to assist the veteran with developing 
his claim, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claim not currently of 
record.  

2.  When the requested information and any 
necessary authorization are received, the 
RO should take the appropriate steps to 
obtain a copy of all pertinent records 
that are not already of record.  

3.  A VA examination should be conducted 
by a specialist in respiratory disorders 
to determine the severity of the 
veteran's service-connected bronchial 

asthma.  The claims folder and a copy of 
this Remand should be made available to 
the examiner for review before the 
examination.  It is requested that the 
examiner obtain a detailed history 
concerning the veteran's complaints and 
symptoms.  In addition to pulmonary 
function tests, which are to include the 
results of the predicated value for both 
FEV-1 and FEV-1/FVC expressed as a 
percentage, as noted under Diagnostic 
Code 6602 criteria, supra, all other 
indicated special studies should be 
accomplished.

The examiner is also asked to review the 
August 1998 VA examination and PFT results 
and determine what the FEV1/FVC predicted 
value should be, if possible, and include 
this in the examination report.

The veteran's claims folder is to be made 
available to the examiner prior to the 
examination, for his or her review and 
referral.  The examiner is to indicate on 
the examination report that he or she has 
reviewed the veteran's claims folder.

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 


5.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an increased evaluation for 
bronchial asthma under all appropriate 
statutory and regulatory provisions.  This 
review should include consideration of the 
veteran's claim in accordance with the 
decision of the United States Court of 
Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 
(1999).

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to address due process concerns, 
and to obtain additional evidence.  No inference as to the 
ultimate disposition of this case should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




